DETAILED ACTION
The Amendment filed June 15, 2022 has been entered. Claims 1, 6, 8, 11-13, 16, and 17 have been amended. Claim 5 has been canceled. Currently, claims 1-4 and 6-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered and are partially persuasive.

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 6/15/2022, with respect to the rejection of claims 11-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 11-13 under 35 U.S.C. 112(b) has been withdrawn.

Regarding the Applicants argument that Witthuiin fails to specifically teach that the sensor body comprises an outer surface and wherein the outer surface comprises a texture which is selected to control a coefficient of drag of the sensor body, the Examiner respectfully disagrees (see Applicant Arguments/Remarks Made in an Amendment, filed 6/15/2022, page 7).
Firstly, the Examiner can find no special definition for the term “texture” in the Applicants specification, and therefore has broadly interpreted the term according to the standard definition of the feel, appearance, or consistency of a surface or substance. Therefore, the limitation that “the outer surface comprises a texture” is an inherent feature of any surface lacking additional claimed details about the texture of the surface. 
Additionally, it is a well-known and inherent feature of spheres that the size, shape, and texture are variables which directly result in a specific drag coefficient for each spherical object. Evidence for this may be found, for example, in the document provided herein entitled “Drag on Spheres” by J. M. Cimbala at Penn State University (2012). In the provided document, various spheres (golf balls) with different textures (smooth vs dimpled) are measured and the effect on drag coefficient are shown in Figure 2.
Therefore, the Examiner maintains that as Witthuiin teaches the use of a drag sphere, it necessarily has an outer surface which has been chosen so as to provide and thus control the drag of the sensor body. Thus, the rejection of claim 1 under 35 U.S.C. 102 over Witthuiin has been updated and maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Witthuiin (WO 2017/031508 A1, hereinafter Witthuiin).

Regarding claim 1, Witthuiin teaches a sensing element for use in a system for measuring fluid flow (see Fig. 1 and 2), the sensing element comprising a sensor body (110) and a first load cell arrangement connected to the sensor body (22/24), wherein the sensor body has a three dimensional shape which is rotationally symmetric about a longitudinal axis passing through the first load cell arrangement  and the sensor body (see Fig. 1 and 2, rotational symmetry of 110 about vertical axis passing through 22/24 and 110) and wherein the first load cell arrangement is configured to measure the force exerted on the sensor body by fluid flow in at least an xy plane perpendicular to the longitudinal axis (see Fig. 1 and 2; see also page 4, para 9 through page 5, para. 1, load cell arrangement measures the force exerted on the sensor body 110 in the plane perpendicular to the vertical axis), and wherein the sensor body comprises an outer surface and wherein the outer surface comprises a texture which is selected to control the coefficient of drag of the sensor body (see page 4, para. 4, inherent feature of the sphere selected for measuring wind, wherein the sphere will have an outer surface texture with an associated drag).

Regarding claim 2, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensor body has n-order rotational symmetry about the longitudinal axis, where n > 2 (see Fig. 1 and 2, multi-order symmetry of sphere 110).

Regarding claim 3, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin taches that the shape of the sensor body is selected from a sphere, an ellipsoid, and a cylinder (see Fig. 1 and 2, sensor body 110 is a sphere).

Regarding claim 7, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the sensor body comprises a polymeric material (see claim 6, plastic sensor body).

Regarding claim 8, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches that the mass of the sensor body is selected to control the inertial response of the sensor body when subjected to fluid flow (see claim 6 and page 4, para. 4, inherent feature of the sphere material selected, wherein the spheres mass will affect the inertial response based on the material and thus the weight).

Regarding claim 14, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches a support structure, wherein the sensing element is connected to the support structure (see page 3, para. 8-9, connection to weather station considered as support structure).

Regarding claim 15, Witthuiin above teaches all of the limitations of claims 1 and 14.
Furthermore, Witthuiin teaches that the sensing element is connected to the support structure by means of one or more damping members (see Fig. 1 see page 3, para. 8-9, support 55 connects system to a weather station and considered as a damping member with some degree of flexibility).

Regarding claim 16, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches a method for measuring the flow of a fluid (see page 3, para. 5 through page 4, para. 5), the method comprising: providing a sensing element and measuring the response of the sensor body using the load cell arrangement (see page 3, para. 5 through page 4, para. 5).

Regarding claim 17 Witthuiin above teaches all of the limitations of claims 1 and 16.
Furthermore, Witthuiin teaches the step of deriving one or more of the speed, direction, velocity, static pressure or dynamic pressure of the fluid flow from the measured response (see page 3, para. 5 through page 4, para. 5).

Regarding claim 18, Witthuiin above teaches all of the limitations of claim 1.
Furthermore, Witthuiin teaches the use of the sensing element according to claim 1 (see page 3, para. 5 through page 4, para. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Witthuiin.

Regarding claim 4, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin fails to specifically teach that the shape of the sensor body is selected from a polyhedron, a regular polyhedron and a regular prism.
However, Witthuiin teaches that the sensor body is a sphere and may be modeled as a polyhedron (see Fig. 1, sphere 110 modeled as polyhedron as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Witthuiin such that the sensor body had any of a number of user desired shapes. This is because, as suggested by Witthuiin, variations in the sensor body allow for the system to adjust for different magnitudes of sensitivity (see page 4, para 3).

Regarding claim 6, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin fails to specifically teach that the texture comprises a plurality of depressions.
However, as described above, Witthuiin teaches that the sensor body comprises an outer surface and wherein the outer surface comprises a texture which is selected to control the coefficient of drag of the sensor body (see page 4, para. 4, inherent feature of the sphere selected for measuring wind, wherein the sphere will have an outer surface texture with an associated drag).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the texture of the sphere of Witthuiin with depressions. This is because it is known in the art of drag based wind sensors to modify the surface texture in order to adjust the sensitivity of the system.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Witthuiin as applied to claim 1 above, and further in view of Alexander et al. (US Pat. No. 2,959,052, hereinafter Alexander).

Regarding claim 9, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin above fails to specifically teach that the sensor body is hollow.
Alexander teaches a spherical anemometer (see Fig. 1, all elements), wherein the sensor body (8) is hollow (see col. 2, lines 30-38, sensor body 8 a hollow plastic).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Witthuiin with the hollow body of Alexander. This allows for a low inertia which provides a good frequency response as suggested by Alexander (see col. 2, lines 30-38).

Regarding claim 10, Witthuiin above teaches all of the limitations of claim 1.
Witthuiin above fails to specifically teach that the sensing element comprises a second load cell arrangement, and wherein the first load cell arrangement and the second load cell arrangement are arranged at opposing sides of the sensor body.
Alexander teaches a spherical anemometer (see Fig. 1, all elements), wherein load cells are provided on opposing sides of the sensor body (see Fig. 1 and 2, load cells 10/12/14/16/18/20 provided on opposing sides of the sensor body 8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Witthuiin such that load cells are provided on opposing sides of the sensor body suggested by Alexander. This modification allows for accurate and rapid measurement in three dimensions of the movement of the sensor body as suggested by Alexander (see col. 2, lines 30-38).

Regarding claim 11, Witthuiin as modified by Alexander above teaches all of the limitations of claims 1 and 10.
Furthermore, Witthuiin teaches that at least one of the first load cell arrangement and a second load cell arrangement is further configured to measure the force exerted on the sensor by fluid flow along the longitudinal axis (see Fig. 1, load cell 22 measures vertical force).

Regarding claim 12, Witthuiin as modified by Alexander above teaches all of the limitations of claims 1 and 10.
Furthermore, Witthuiin teaches that the sensing element comprises one or more shrouds, and wherein said shrouds are arranged to enclose or partly enclose one or both or the first load cell arrangement and a second load cell arrangement (see page 4, para. 1).

Regarding claim 13, Witthuiin as modified by Alexander above teaches all of the limitations of claims 1 and 10.
Furthermore, Witthuiin teaches that one or both of the first load cell arrangement and the second load cell arrangement comprises one or more strain gauges (see page 5, para. 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855